Citation Nr: 1208883	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.  

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970 and with Army National Guard from March 1987 to March 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.

The Veteran requested a hearing; however, this request was later withdrawn in September 2009.

The Board has reviewed the contents of the Veteran's Virtual VA file and has found medical evidence pertinent to this appeal that is not in his claims file.  Although these records have not been considered by the RO and the Veteran has not waived initial RO consideration of the evidence, it is not prejudicial to the Veteran for Board to consider these records for the limited purpose of reopening the claim of service connection for a claimed left knee disability.

The issues of whether new and material evidence has been received to reopen the claim of service connection for a low back disorder and the reopened claim of service connection for a left knee disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection for a left knee disorder; the RO notified the Veteran of this decision and apprised him of his appellate rights, but he did file a timely appeal.  

2.  The evidence submitted since the October 2002 rating decision that is neither cumulative in nature nor repetitive of evidence of record at the time of the prior denial and relates to a previously unestablished fact that tends to raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen, notice to the claimant must include (with some specificity) notice of what is necessary to reopen the claim, as well as notice of what is needed to substantiate the underlying claim. 

The March and May 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined hereinabove.

In this regard, this letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  Consistent with Kent, he was notified of what type of evidence would be new and material, the basis for the previous denial, and what evidence was needed to substantiate the underlying claim of service connection for a cervical spine disability.  He was also given notice regarding disability ratings, and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's available service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured. 

Although the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened (see 38 C.F.R. § 3.159 (c)(4)(iii) (2011)), the Veteran was afforded a VA examination with regard to the left knee disorder and an opinion was obtained.


II. New and Material Evidence

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 


Analysis

An October 2002 rating decision denied service connection for a left knee condition to include as secondary to the service-connected right knee disability.  Since a timely appeal was not initiated within a year of the Veteran being notified, the decision is final.  38 U.S.C.A. § 7105 (West 2002).

The evidence considered at the time of the October 2002 rating decision consists of the Veteran's service treatment records, private treatment records from 1989 to 2000, a September 2002 VA examination report, and VA treatment records dated in 2002.

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of a left knee disorder.  

The private treatment records include an October 2000 record that noted the Veteran's complaints of bilateral knee pain and indicates he had early osteoarthritis in both knees.

A July 2002 VA Agent Orange examination noted that the Veteran had crepitus in his knees.  In that same month, it was reported that he believed stiff calf muscles were causing a limp.

At a September 2002 VA examination, the Veteran reported beginning to have left knee pain in 1991 that did not involve an injury; he believed it was due to favoring his right knee.  The X-ray studies revealed minimal osteoarthritis of the left knee.

The evidence received since the April 2006 rating decision includes additional VA treatment records from 2006 to 2008, the private treatment records in 2005, the December 2005 and July 2008 VA examination reports, and electronic records from June 2010 to November 2011.  

The additional VA treatment records continue to reflect left knee and treatment.  The private treatment records note knee complaints and X-rays findings that revealed marked varus deformity and degenerative changes.

On December 2005 VA examination, the left knee complaints, findings, and diagnosis were noted.  The examiner noted that the Veteran walked without a limp.

At the July 2008 VA examination, the examiner noted the Veteran's medical history and diagnosis of osteoarthritis.  He opined that it was less likely than not that the left knee osteoarthritis was related to the right knee based on the absence of an limp observed or noted in the record.

An electronic VA treatment record dated in September 2011 indicates that the Veteran reported that his left knee pain was caused by a right knee injury since it changed how he walked and added more stress to his left knee.  The VA physician stated that this was very possible but he could not state that this was the definite cause.  

This evidence is new because it was not previously considered.  For the purpose of reopening the claim for service connection, the September 2011 VA treatment record contains information that is pertinent to the claim.  

In this regard, it is evidence of a nexus between the service-connected right knee disability and the claimed left knee condition, which is a fact that tends to support the claim.  

Consequently, the Board finds that new and material evidence to reopen the claim of service connection has been received and the claim must be reopened.


ORDER

As new and material evidence to reopen the claim of service connection for a left knee disorder has been presented, the appeal to this extent is allowed subject to further action as discussed hereinbelow. 


REMAND

The Board finds that additional development is needed referable to the now reopened claim of service connection for a left knee disorder.

Although an electronic VA treatment record indicates the Veteran's service-connected right knee disability may have caused the claimed left knee disability, the opinion is too speculative to support the claim.

The Veteran was afforded a VA examination in which a negative opinion was rendered; however, the examiner does not appear to have considered all of the evidence of record.  

The examiner based the opinion on his finding of several instances in the record when no limp was found.  However, the record also contains evidence showing that the Veteran had a limp that was not addressed by the examiner.  In addition to a July 2002 treatment record, there was objective evidence of a limp noted in treatment records from July and October 2007. 

Since the VA examiner did not assess all the evidence of record, his opinion is not adequate to decide the claim.  Therefore, another examination and opinion is needed.

The Board also notes that a VA electronic record indicates the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims file.

It is well established that VA must seek to obtain all pertinent records, including SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence from the Social Security Administration (SSA) must be considered in a VA decision regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (2010) (when attempting to obtain records in the custody of a Federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile). 

To the extent that the requested development may impact the matter of service connection for a low back disorder, further action as to that issue must be deferred.  

Accordingly, the remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact SSA in order to obtain copies of any medical records that served as the basis for grant of disability benefits by that agency.  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing. 

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed left knee disorder.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner.  All indicated tests should be performed, and all findings should be reported in detail. 

After examining the Veteran and reviewing the entire record, including the Veteran's lay assertions, the VA examiner should opine as to whether the Veteran's current left knee condition at least as likely as not (a 50 percent or more probability) was caused or aggravated (permanently worsened) by the service-connected right knee disability. 

A complete rationale must be provided for each opinion expressed.  If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

3.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


